CaSe 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 1 Of 25

31040 (FORM 1040) (12/15)

   
    
 

 

PLA|NT|FFS

Gregory Kelly
(ln Proper Person)

 
  

 

ADvERsARY PRBEMG NuMBER
(Court Use Only)

mmi/m -7 Pri 3= ha

 

DEFENDANTS

Randal| Mark HicKman and
Virginia E. Hickman

 

ATTCRNEYS (Firm Name, Address, and Telephone No.)

Gregory Ke||y
PO Box 7132

Tempe, AZ 85281
(480) 799-9218

ATTORNEYS (|f KnoWn)

 

. RTY (Check One Box On|y)

Debtor I:l
Creditor
- Trustee

U.S. Trustee/Bankruptcy Admin

m Other

  

 

Debtor
Creditor
|_| Trustee

U.S. Trustee/Banl<ruptcy Admin

' lRTY (Check One Box O|:'nly)
l |'_`| Other

 

- l ' me wirtz lead ce=
FRBP 7001(1) - Recovery of MoneylProperty
11 - Recovery of money/property - § 542 turnover of property
12 - Recovery of money/property - § 547 preference

13 - Recovery of money/property - § 548 fraudulent transfer
14 - Recovery of money/property - other

FRBP 7001(2) - Va|idity, Prior|ty or Extent of Lien
21 - Va|idity, priority or extent of lien or other interest in property

FRBP 7001(3) - Approval of Sale of Property
31 - Approval of sale of property of estate and of co-owner - § 363(h)

|:li:||jI]:|

FRBP 7001(4) - ObjectlonIRevocation of Discharge
41 - Objection / revocation of discharge - § 727(c),(d),(e)

§

FRBP 7001(5) - Revocation of Confimration
51 - Revocation of confirmation

FRBP 7001(6) - Dischargeability

66 - Dischargeabi|ity ~ § 523(a)(1),(14),(14A) priority tax claims

62 - Dischargeability - § 523(a)(2), false pretenses, false
representation, actual fraud

67 - Dischargeability - § 523(a)(4), fraud as fiduciary, embezzlement,
larceny

[:II:| U

(continued next column)

CAUSE OF ACT|ON (leTE A BRlEF sTATEMENT oi= CAusE oF ACTloN, lNci_uoiNG ALL u.s. sTATuTEs leoLvED)

COMPLA|NT TO DETERM|NE THE D|SCHARGEAB|L|TY OF DEBT UNDER 11 U.S.C. §523, TO DENY D|SCHARGE
UNDER 11 U.S.C. §727, AND FOR DECLARATORY REL|EF UNDER 28 U.S.C. §2201, et Seq.

 
   

     

. -. t wise as tet‘mi §§

FRBP 7001(6) - Dischargeabi|ity (continued)

61 - Dischargeability- § 523(a)(5), domestic support

68 - Dischargeability - § 523(a)(6), willful and malicious injury

63 - Dischargeability - § 523(a)(8), student loan

64 - Dischargeability - § 523(a)(15), divorce or separation obligation
(other than domestic support)

65 - Dischargeability- other

FRBP 7001(7) - lnjunctive Relief
71 - injunctive relief- reinstatement of stay
72 - injunctive relief - other

FRBP 7001 (8) Subordination of C|aim or lnterest
81 - Subordination of claim or interest

FRBP 7001(9) Declaratory Judgment
91 - Declaratoryjudgment

FRBP 7001(10) Determination of Removed Action
01 - Determination of removed claim or cause

Other

SS-SlPA Case - 15 U.S.C. §§ 7Saaa el.seq.

02 - Other (e.g. other actions that would have been brought in state
court if unrelated to bankruptcy case)

 

l l Check if this case involves a substantive issue of state law

U[l:|i:|!i:||l:ll:||j]:l:l

Che<:k if this is asserted to be a class action under FRCP 23

 

Check if a jury trial is demanded in complaint

 

Demand $ 300,000

 

Other Relief Sought

 

 

 

B1040

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 2 Of 25

51040 (Page 2) (12/15)

    
   
   
  

\\\\\\ _\ . _ " GAM
BANKRuPTcY cAsE No.

 
   
  

 

NAME OF DEBTOR

    
  

RANDALL MARK HlCKMAN and VlRGlNlA E. HlCKMAN
DlsTRicT lN WchH cAsE ls PEND|NG DivlsloNAL oFFlcE

BK-18-07207-MM7
NAME oF JuDGE

 

  
    

   
 

SOUTHERN DlSTRiCT OF CAL|FORN|A JUDGE MARGARET M_ MANN

DEFENDANT

 

PLA|NT|FF ADVERSARY F’ROCEED|NG NO.

 

DISTR|CT |N WH|CH ADVERSARY iS PEND|NG D|ViSiONAL OFF|CE NAME OF JUDGE

 

 

siGNATuREOF UPLA|NT|FF)

DATE v PR|NT NAME OF ATTORNEY (OR PLA|NT|FF)

MARCH 05, 2019 GREGORY KELLY

 

 

 

 

 

 

,_

|NSTRUCT|ONS

The n|ing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of all of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor’s discharge. lf such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding

A party filing an adversary proceeding must also complete and file Form 1040, the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court's Case Nianagement/Electronic Case Filing
system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When compieted, the cover
sheet summarizes basic information on the adversary proceeding The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings or other
papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-explanatory,
must be completed by the plaintist attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover
sheet must be submitted to the clerk for each complaint filed.

Plaintiffs and Defendants. Give the names of the plaintiffs and the defendants exactly as they appear on the complaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and in the second column for the defendants
Demand. Enter the dollar amount being demanded in the complaint

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. if the plaintiff is

represented by a law firm, a member of the firm must sign. if the plaintiff is pro se, that is, not represented by an attorney, the
plaintiff must sign.

B104O

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 3 Of 25

Gregory Kelly

PO. Box 7l 32
Tempe, AZ 85281

In Proper Person
(480) 799-9218
isovegas@yahoo.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

in re; ) Case NO.; BK-18-07207-MM7
)
RANDALL MARK HlCKMAN and ) Chapter 7
vIRGINIA E. HlCKMAN § ADV. PROCEEDING No_ a w 01 00 3 0
Debtors, § DEPT:
§ JUDGE;
GREGORY KELLY’ ) CoMPLAINT To DETERMINE THE
plaintiff ) DlscHARGEABILITY 0F DEBT UNDER
V_ ) 11 U.s.c. §523,10 DENY DISCHARGE
) UNI)ER 11 u.s.c. §727, AND FoR
RANDALL MARK HlCKMAN and ) DECLARATORY RELIEF UNDER 28
) U.S.C. §2201, et seq.
viRGiNiA E. HlCKMAN¢ )

) JURY TRIAL DEMANDED

)
)

Defendants.

 

Comes now, Plaintiff Gregory Kelly (“Plaintiff”), creditor of Randall Mark Hickman
(“Randy”) and Virginia E. Hickman (“Virginia”) and collectively (“the Hicl<mans” or

“Defendants”), the above named Debtors and Defendants, and alleges as follows:

I. JURISDICTION AND VENUE
l. This is a core proceeding Within the meaning of 28 U.S.C. § § 157(b)(2)(l), (J) and is

brought pursuant to ll U.S.C. §523 and §727 for the purposes of:

ADVERSARY COMPLAINT - 1

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 4 01 25

a) Determining that the debt owed to Plaintiff by Defendants is non-dischargeable under
ll U.S.C. §523; and

b) Denying Defendants’ Chapter 7 Discharge under ll U.S.C. §727.

2. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §
1334 and 28 U.S.C. § 157(b).

3. Defendants are the Debtor’s in this chapter 7 case, which was filed on December 03,
2018.

4. The Deadline to tile a complaint for determination of dischargeability is March l 1,
2019, so this complaint is timely, and Plaintiff is a creditor of Defendants by virtue of the
following facts:

II. GENERAL ALLEGATI NS

5. On May 2, 2007, less than three Weeks before he would file a California Chapter 7
Bankruptcy in this hoznorable Court, (BK Case 07-02628-LT7) Randy established a Nevada
Corporation called “THE NATIONAL CENTER FOR AUTlSl\/l RESEARCH AND
EDUCATION,” (“NCARE”).

6. While NCARE was never disclosed to the Trustee at any point during Randy’s 2007
California Bankruptcy (which excluded his wife Virginia), and since Defendants have never
shown any evidence ofNCARE filing tax returns, the alleged purpose ofNCARE was to help
autistic children in some capacity.

7. On July 9, 2010, while his 2007 California Bankruptcy was ongoing, and without
disclosure to the Trustee, Randy established a Nevada Corporation called “RMH

lNVESTMENTS GROUP INC.,” (“RMH”).

ADVERSARY COMPLAINT - 2

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 5 01 25

8. While the purpose of RMH is unknown, and since Defendants have never shown any
evidence of RMH filing tax returns, subpoenaed bank records appear to show that RMH’s
purpose was to fund the operations ofNCARE.

9. Sometime between November of 201 l, and July of 201 2, Randy went to Switzerland
to:

a) Raise funding for NCARE; and

b) Establish overseas bank accounts for NCARE under different corporate entities.

10. Since Randy’s legal knowledge Was limited at the time, he convinced AleXander
Ritchie (Esq.) (“AleXander”), to accompany him on the basis of deferred, future payment for his
legal services, along with a potential position as legal counsel for NCARE.

ll. Despite having over a million dollars of equity Virginia’s “Self Settled” Family
Trust, (“Elkins Trust”) personal accounts, and assets, Randy asked that Patricia Ritchie
(“Patty”), mother of AleXander, fund the majority of this venture using her credit cards and bank
accounts, With an oral promise of repayment

12. On or about July of 2012, after nine months of Randy and Alexander’s venture in
Switzerland, Patty had accumulated over $300,000 of debt.

13. On July 30, 2012, while he and Alexander were still in Switzerland, Randy
personally signed a Promissory Note and Distribution Agreement for the money previously
advanced by Patty, based on an alleged ONE MILLION DOLLAR LlQUlDATED TRUST from
his son Rory Mark Hickman (“Rory Trust”) from a HSBC Bank in Switzerland.

14. Randy signed this agreement on behalf of Rory Mark Hickman (“Rory”), based on

Rory’s inability to do so in Switzerland.

ADVERSARY COMPLAINT - 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:OO DOC 1 PQ. 6 01 25

15. The “Rory Trust” either:

a) Never existed; OR

b) Randy was not authorized to borrow against it in his Promissory Notc.

16. The Hickmans have not provided responsive documents to Plaintiff’s Rule 2004
Subpoenas concerning this issue.

l7. On August 28, 2013, Randy established a Nevada Corporation called “HlCKl\/IAN
GLOBAL lNlTlATIVE INC.,” (“HGI”).

18. While the purpose of HGI is unknown, and since Defendants have never shown any
evidence of RMH filing tax returns, subpoenaed bank records appear to show that HGl’s purpose
was to fund the operations of future companies of Randy.

19. Despite being revoked in 2013, Randy has maintained a bank account for HGI and
used it as a personal bank account.

20. On October 10, 2013, Randy updated the original Promissory Note, agreeing to pay
Patty all monies owed, even though the 2012 Note was not structured with regular payment
agreements, interest, etc.

21. ln this note, Randy claimed to live at 2273 Golden Chestnut Place, Las Vegas, NV
89135, rather than his fully homesteaded home at l 1273 Golden Chestnut Place, Las Vegas, NV
89135.

22. The Hickman’s made two payments on this debt in 2014 from a Elkins Trust Bank
Account and then stopped making payments

23. In November of 2014, the Elkins Family Trust, which was solely in Virginia’s

control at the time, netted $760,000 from the sale of Arkansas land to James Resources lnc.

ADVERSARY COMPLAINT - 4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 7 01 25

24. ARer this sale, the Hickmans had over ONE MlLLlON, FlVE HUNDRED
DOLLARS ($1,500,000) OF LIQUID ASSETS between their home, personal, trust, and
corporate bank accounts, and cash holdings, with less than FOUR HUNDRED THOUSAND
DOLLARS ($400,000) of liabilities, (excluding Patty’s loan).

25. Rather than use this money to repay Patty, the Hickmans chose to spend it on lavish
travel to Europe, jewelry, automobiles, gambling, payments to relatives, and funding for Randy’s
current and future business ventures.

26. On January 13, 2015, rather than repay Patty’s loan, Randy formed his fourth
Nevada Corporation, “Round Table Industries,” (“RTI”), which was a security firm.

27 . The Elkins Trust has functioned like a regular bank account to pay Randy and
Virginia’s bills, along With the funding of Randy’s Corporations, since 2011.

28. From December of 201 1 through November of 2016, Virginia transferred over TWO
MILLION, NINE HUNDRED THOUSAND DOLLARS ($2,900,000) into the Elkins Trust, in
just a single bank account.

29. From December of 201 l through November of 2016, the Hickmans made hundreds
of thousands of net cash withdraws from the Elkins Trust, without any accounting of redeposits
into bank accounts

30. The Hickmans have maintained unaccounted cash in the hundreds of thousands of
dollars since 201 1.

31. From December of 2011 through November of2016, the Elkins Trust made hundreds
of thousands of dollars of insider payments to Coradell Hickman (“Coradell”), Rory, Randy,

NCARE, RMH, and HGI.

ADVERSARY COMPLATNT - 5

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 8 01 25

32. ln 2015, the Elkins Trust purchased over $100,000 of automobiles including one for
Rory, without showing the disposition of these vehicles in their bankruptcy petition.

33. At the time of filing this complaint, the Hickmans have failed to produce Court
Ordered Personal Tax Retums or Corporate Tax Returns for NCARE, RMH, and HGI, and RTI
to Plaintiff.

34. At the time of filing this complaint, the Hickmans have failed to produce all of their
Court Ordered Personal Bank Statemcnts, Elkins Trust Bank Statements, and Corporate Bank
Statements for NCARE, RMH, and RTI to Plaintiff.

35. Despite claiming to have no “non-exempt” assets, the Hickmans have continued their
341 meeting of creditors for this instant bankruptcy THREE times

36. The Hickmans failed to list all of their debts and assets in this petition, including
their cash holdings

37. The Hickmans failed to list their transfers into the Elkins Trust, as Well as transfers
into the “Hickman Family Trust,” (“Hickman Trust”), Which is purportedly administered by
Coradell.

38. Plaintiff alleges that Randy is the “de-facto” Administer of the Hickman Trust, and
that Randy has provided the majority of funding for this trust.

39. Plaintiff alleges that the Elkins 'l`rust and Hickman Trust are not exempt from this
bankruptcy, or attachment from creditors

40. Plaintiff alleges that the Hickmans have hundreds of thousands of dollars being held
either in cash, safe deposit boxes, casino chips, undisclosed personal, family trust or corporate

bank accounts, overseas bank accounts, or insiders such as Coradell, Rory and others

ADVERSARY COMPLAINT - 6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 9 01 25

41. Plaintiff alleges that NCARE, RMH, HGI, and RTI still have bank accounts, are not
permanently revoked, and are therefore undisclosed corporations With respect to the Hickman’s
bankruptcy petition.

42. Plaintiff alleges that NCARE, RMH, HGI, RTl, the Elkins Trust, and the Hickman
Trust have been used to hide hundreds of thousands of dollars from creditors

43. Plaintiff alleges that NCARE, RMH, and HGI never had any legitimate business
purpose or business transactions and were effectively used by the Hickmans for the SOLE
PURPOSE of shielding personal assets from creditors

44. Plaintiff alleges that the Elkins Family Trust and the Hickman Family Trust are
nothing more than personal bank accounts for Virginia and Randy, but have been effectively
used by the Hickmans for the SOLE PURPOSE of shielding personal assets from creditors

45. Plaintiff alleges that While RTI Was a business operating in Nevada and California, it
also permitted the Hickmans to make hundreds of thousands of dollars disappear through cash
Withdraws, and has not filed State or Federal Tax Returns from operations

46. Plaintiff alleges that NCARE, RMH, and HGI have never filed State or Federal Tax
returns, throughout their existence, making it nearly impossible for creditors to see where the
hundreds of thousands of dollars of investments to these companies went.

47. Patty passed away on July 10, 2017, creating the Estate of Patricia J. Ritchie (“Estate
of PJR”), to administer her debts and assets, with Alexander as the executive.

48. On October 16, 2017, the Hickmans filed Chapter 7 Bankruptcy in Nevada (Case No.

17-15525-led), but failed to list Patty’s Debt in their petition.

ADVERSARY COMPLAlNT - 7

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 10 01 25

49. ln the instant case, the Hickmans failed to list Patty’s loan in their original
bankruptcy petition.

50. Randy has attempted to avoid paying Patty’s loan by telling Alexander that Virginia
had died, and that there was no money to pay it.

51 . Randy has attempted to avoid paying Patty’s loan by telling lan Ritchie, brother of
Alexander, that Virginia had died, and that there was no money to pay it.

52. On January 1 l, 2019, Alexander filed a $300,000 claim in the instant case (Claim
No. 2-1).

53. On February 03, 2019, Alexander assigned this claim to Plaintiff`, and this
assignment is now listed as Claim 5-1 on the Court Docket.

III. SPECIFIC ALLEGATIONS

54. Plaintiff "incorporates by reference" Paragraphs 1-53, as fully incorporated herein.

55. The Hickmans never needed Patty to finance the expenses for NCARE, based on
their personal wealth in 2011, and never had any intention of repaying her.

56. The Hickmans could have easily repaid Patty’s loan in November of 2014, based on
their personal wealth in 2014, but CHOSE NOT TO.

57. Randy’s false oaths to Alexander and lan about Virginia’s death constitute an
intention to deceive them and the Estate of PJR from collecting Patty’s loan.

58. The Hickmans failure to list Patty’s loan to the Estate of PJR, in two separate

bankruptcies is evidence of an intention to deceive or fraud.

ADVERSARY COMPLAlNT - 8

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 11 01 25

59. As recently as October of 201 8, Defendants signed a Confession of Judgment to
Plaintiff for $49,385.25 in Clark County District Court, demonstrating their undisclosed assets
and ability to pay debts

60. As recently as October of 20 1 8, Defendants paid thousands of dollars to attorney
Bruce Jaques to settle the aforementioned Clark County District Court case,

61. Defendants filed bankruptcy in the instant case, only after Randy Was non-compliant
with a Nevada District Court Order to produce financial documents by November 29, 2018.

62. As of the time of this Complaint, the Hickmans are a minimum of 45 days late in
providing Subpoena lnformation to Plaintiff, even after having been Court Ordered to provide
this information on February 28, 2019.

IV. CAUSES OF ACTION
FIRST CAUSE OF ACTION
(To Determine Non-Dischargeability For Obtaining Funds Through
Actual Fraud And False Pretenses under 11 U.S.C. § 523(a)(2)(A))
63. Plaintiff repeats and re-alleges Paragraphs 1-62, as fully incorporated herein.
64. Bankruptcy Code § 523(a)(2)(A) provides in relevant part, that:

(a) A discharge under section 727, 1141, l228(a),1228(b) or l328(b) of this title
does not discharge an individual debtor from any debt_

(2) for money, property, services or an extension, renewal or refinancing of
credit, to the extent obtained by -

(A) false pretenses, a false representation or actual fraud,

other than a statement respecting the debtor’s or an
insider's financial condition;

ADVERSARY COMPLAINT - 9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 12 01 25

65. Rory was clearly an insider in this transaction for the purposes of this section, even if
lie had no knowledge of this transaction.

66. The '“Rory Trust” either:

a) Never existed; OR

b) Randy was not authorized to borrow against it in his Promissory Notc.

67. Randy’s July 30, 2012 Promissory Note and Distribution Agreement, along with his
October 10, 2013 Re-Affirmation Agreement to Patty constituted legal representations
("contracts”).

68. At the time these contracts were made, Randy knew that:

The “Rory Trust” either:

a) Never existed; OR
b) Randy was not authorized to borrow against it in his Promissory Note; OR
c) Randy had no intention of ever repaying Patty in f`ull.

69. Randy and Virginia were more than financially capable of repaying Patty in
November of 20 '14, BU'l` CHOSE N()T TO.

70. At the time of signing the 2012 and 2013 Notes, Randy did not tell Patty that the
Rory Trust was fabricated. or that he didn`t have any right to make payments from it.

7l. Randy intended to deceive Patty through the 2012 and 2013 Notes, to prevent her
from suing him at a time where he and Virginia had more than enough money to pay her loan,

72, Pattyjustifiably relied on Randy’s 2012 and 2013 Notes, and his claims of`bcing
unable to repay her loan, to prevent her from suing him for collection, at a time where he and

Virginia had more than enough money to pay her loan.

ADVERSARY COMPLAINT - 10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 13 01 25

73. Alexander and lan justifiably relied on Randy’s 2012 and 2013 Notes, his claims of
being unable to repay Patty’s loan, and claims of Virginia’s death, to prevent them from suing
him for collection, at a time where Randy and Virginia had more than enough money to pay her
loan,

74. The Estate of PJR justifiably relied on Randy’s 2012 and 2013 Notes, his claims of
being unable to repay Patty’s loan, and claims of Virginia’s death, to prevent them from suing
him for collection, at a time Where he and Virginia had more than enough money to pay her loan.

75. The Estate of PJR has sustained damages of $300,000 as a result o't"`Randy’s false
pretenses false representations or actual fraud, and these damages are non-dischargeable from
the instant bankruptcy petition ot`Defendants

76. The Estate ofPJR has assigned this claim in perpetuity to Plaintiff, for valuable
consideration, and Plaintiff is therefore the damaged party to this Cause of Action.

77. Plaintiff has incurred substantial costs as a result of Defendant’s false pretenses false
representations or actual fraud~ and is therefore entitled to recover these costs from Defendants.

78. Defendants have committed their misconduct with malice. oppression. and fraud,
entitling Plaintiff to punitive and/or exemplary damages

SECOND CAUSE OF ACTION
(To Determine Non-Dischargeability For False
Written Statements under 11 U.S.C. § 523(a)(2)(B))
79. Plaintiff repeats and re-alleges Paragraphs 1-78, as fully incorporated herein.
80. Bankruptcy Code § 523(a)(2)(B) provides in relevant part, that:

(a) A discharge under section 727, 1141, 1228(a),1228(b) or l328(b) of this title
does not discharge an individual debtor from any debt-

ADVERSARY COMPLAINT - 11

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 14 01 25

(2) for money, property. services or an extension, renewal or refinancing of
credit to the extent obtained by ~
(B) use of a statement in Writing --

(i) that is materially false;

(ii) respecting the debtor’s or an insidcr"s financial condition;

(iii) on which the creditor to whom the debtor is liable for such money,
property services or credit reasonably relied;

(iv) that the debtor caused to be made or published with intent to deceive:

81. Rory was clearly an insider in this transaction for the purposes of this section, even if
he had no knowledge of this transaction.

82. The “Rory Trust” either:

a) Never existed; OR

b) Randy was not authorized to borrow against it in his Promissory Notc;

83. At the time of signing the 2012 Note, Randy did not tell Patty that the
Rory Trust was fabricatedq or that he didn`t have any right to make payments from it.

84. Randy intended to deceive Patty with the 2012 and 2013 Notes to prevent her from
suing him at a time where he and Virginia had more than enough money to pay her loan,

85. Patty justifiably relied on Randy`s 2012 and 2013 Notes, and his ability to repay her
loan,

86. Alexander and lan justifiably relied on Randy’s 2012 and 2013 Notes, along with
Randy’s claim ofVirginia’S death, to prevent them from suing him for collection, at a time

where he and Virginia had more than enough money to pay her loan,

ADVERSARY COMPLAINT - 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 15 01 25

87. The Estate of PJR justifiably relied on Randy`s 2012 and 2013 Notes, along with
Randy’s claim of`Virginia`s death to prevent them from suing him for collection, at a time where
he and Virginia had more than enough money to pay her loan.

88. The Estate of PJR has sustained damages of`$300,000 as a result of Randy’s false
financial statement with the Rory Note_, and these damages arc non-dischargeable from the
instant bankruptcy petition of Defendants

89. The Estate of PJR has assigned this claim in perpetuity to Plaintiff, for valuable
consideration, and Plaintiff is therefore the damaged party to this Cause of Action.

90. Plaintiff has incurred substantial costs as a result of Defendant`s false financial
statement, and is therefore entitled to recover these costs from Defendants

91. Defcndants have committed their misconduct with malice, oppression, and fraud,

entitling Plaintiff`to punitive and/or exemplary damages

THIRD CAUSE OF ACTION
(Non-Dischargeability For Concealment
of Property Under 11 U.S.C. § 727(a)(2)(A))
92. Plaintiff repeats and re-alleges Paragraphs l-9l, as fully incorporated herein.
93. Bankruptcy Code § 727(a)(2)(A) provides in relevant part, that:
(a) The court shall grant the debtor a discharge, unless _
(2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of
the estate charged with custody of property under this title, has transferred,
removed, destroyed, mutilated, or concealed, or has permitted to be transferred,
removed, destroyed, mutilated, or concealed_

(A) property of the debtor, within one year before the date of the filing of the

pctition;

ADVERSARY COMPLAINT - 1 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 16 01 25

94. The Def`endants have made hundreds of thousands of dollars of cash withdraws since
201 1, for which there is no final accounting

95. The Defendants have made hundreds of thousands of` transfers to corporate entities of
Randy since 201 l, which never filed State or cheral Tax Returns and without any final
accounting for these funds

96. The Defendants have made hundreds of thousands of purchases in automobiles
jewelry. and other consumer goods since 2015, without disclosing the final accounting of these
assets in their instant Bankruptcy Petition.

97. Since 201 l, the Def`endants have made over TWO MILLION NlNE HUNDRED
THOUSAND DOLLARS ($2,900,000) of transfers to the Elkins Trust. and Hickman Trust,
without any final accounting for these assets

98. As recently as October of`2018, Def`endants agreed to pay an unrelated $49,385.25
Judgment to Plaintiff, after spending thousands of dollars on an attorney.

99. Defendants would not have taken these actions if they were truly indigent, and have
failed to disclose the source of their payments to the attorney.

100. Less than two months later. rather than disclose their true assets and financial
condition under Court Order from the Nevada District Court, Defendants chose to file Chapter 7
Bankruptcy for the second time in two years

101. On the basis of Defendant’s intentional failure to disclose their assets their
bankruptcy should be dismissed
//

//

//
//

ADVERSARY COMPLAINT - 1 4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 17 01 25

FOURTH CAUSE OF ACTION
(Non-Dischargeability For Concealment Of, Or
F ailure to Keep Records Under 11 U.S.C. §727 (a)($)
102. Plaintiff repeats and re-alleges Paragraphs l-l 01, as fully incorporated herein.

103. Bankruptcy Code § § 727(a)(3) provides that:

(a) The court shall grant the debtor a discharge, unless _
(3) the debtor has concealed, destroyed, mutilated,

falsified, or failed to keep or preserve any recorded
information, including books documents records and
papers from which the debtor’s financial condition or
business transactions might be ascertained, unless such
act or failure to act wasjustified under all of the
circumstances ofthe case;

104. Defendants have a long history of concealing records dating back to Randy’s 2007
Bankruptcy in 2007 (in this Honorable Court).

105. ln that case. Randy eventually agreed to a non-discharge, based in part, on his
concealment of records and three Adversary Complaints (including the Trustee).

106. ln 2017, after filing bankruptcy in Nevada, Defendants chose to sell their fully
homesteaded $700,000 home in Las Vegas rather than produce Rule 2004 Subpoenaed
documents to Plaintiff.

107. ln late November of 201 8, rather than produce financial documents under Court
Order from the Nevada District Court, Randy again chose to file Bankruptcy. to prevent his
disclosure of financial information.

108. ln the instant Bankruptcy case, Defendants have continued their 341 Meeting of
Creditors THREE times despite claims of indigence.

109. ln the instant Bankruptcy Case, Defendants were required to deliver financial

documents via Subpoenas by January 18, 2019 (Dkt. Nos. l l and 12).

ADVERSARY COMPLAINT - 15

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 18 Of 25

110. Rather than comply with the subpoena, Defendants chose to have their attorney,
file a frivolous and legally infirm “Motion to Quash,” for the sole purpose of thwarting
Plaintiff’s Adversary Complaints.

l l l. This Honorable Court upheld Plaintiff’s subpoenas on February 28, 2019.

l 12. At the time of filing this Complaint, l)efendants and their attorney have failed to
produce any of the subpoenaed documents which were not already disclosed to them by Plaintiff.

l 13. At the time offiling this Complaint, Defendants refuse to tell Plaintiff when they
will comply with their Subpoenas.

114. At the time of filing this Complaint, Defendants refuse to provide written
acknowledgment that they are non-compliant with Court Ordered Subpoenas.

1 15. At the time of filing this Complaint, Defendants are attempting continue their Rule
2004 Examination on March 08, 2019.

l 16. On the basis ofDefendants` long history of refusing to provide financial documents
and refusal to follow Court Orders in different jurisdictions their bankruptcy should be
dismissed

FIFTH CAUSE OF ACTION
(Non-Dischargeability For False Oaths
or Accounts Under 11 U.S.C. §727 (a)(4)(A)
117. Plaintiff repeats and re~alleges Paragraphs 1-1 16, as fully incorporated herein.
1 18. Bankruptcy Code § 727(a)(4)(A) provides that:
(a) The court shall grant the debtor a discharge, unless _

(4) the debtor knowingly and fraudulently, in or in
connection With the case _

ADVERSARY COMPLAINT - 1 6

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 19 Of 25

(A) made a false oath or account

1 19. Defendants` instant Bankruptcy Petition was rife with false oaths and accounts from
its initial filing, and despite two amendments can never be cured.

120. At the time of their bankruptcy filing, Defendants were fully aware that they were
not listing their proper assets and debts just as they did in their 2017 Nevada Bankruptcy and
2007 California Bankruptcy (Randy only).

12 l. Despite years of subpoenaed bank records obtained by Plaintiff, Defendants have
continued to maintain, in two different Bankruptcy filings that they survive on a mere $l,460 of
monthly Social Security lncome, rather than the hundreds ofthousands of dollars in cash they
withdrew from the Elkins Trust, Randy’s Corporations, and Virginia’s personal accounts from
201 1-2017.

122. Plaintiff’s alleges that Defendants are in control of`hundreds of thousands of cash
withdraws since 201 l. which were not disclosed on their petition.

123. Plaintiff`s alleges that Defendants have control of over a hundred thousand dollars
of assets which were not disclosed on their petition.

124. Plaintiff alleges that Defendants have cash, casino chips, safe deposit boxes
overseas bank accounts corporate bank accounts or third parties holding assets which were not
disclosed on their petition.

125. Plaintiff alleges that the Elkins Trust, and Hickman Trust. have received over TWO
MILLION NINE HUNDRED THOUSAND ($2,900,000) of`transf`ers from Defendants since

201 1, which were not disclosed on their petition.

ADVERSARY COMPLAINT - 17

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 20 Of 25

126. Plaintiff alleges that Defendants have failed to disclose their true debts and assets
and only do so when confronted with evidence that they have attempted to hide from the
Bankruptcy Court.

127. Plaintif`falleges that Def`endants have bank accounts either personal, trust, or
corporate, which were not disclosed on their petition.

128. Plaintiff alleges that Dkt. No. l, page 6, Part 6, line 19 is false, as it vastly
understates Defendants’ assets that Defendants were aware of this at the time offiling their
petition. and Defendants intentionally filed a false petition.

129. Plaintiffalleges that Dkt. No. 1, page 6, Part 6, line 20 is false. as it vastly
understates Defendants’ liabilities that Defendants were aware of this at the time of filing their
petition. and Defendants intentionally filed a false petition.

130. Plaintiff alleges that Defendants were well aware of` their $300.000 Debt to Patty,
but chose not to list it in their 2017 or 2018 Chapter 7 Bankruptcies because they didn’t
anticipate a collection action.

131. `Plaintiffalleges that Dkt. No. 1, page 8, Part l, lines lb and lc are false, as they
vastly understate Defendants’ assets

132. Plaintiff alleges that Dkt. No. 1, page 8, Part 2, line 3b is false, as it vastly
understates Defendants" liabilities

133. Plaintiff alleges that Dkt. No. l, page 8, Part 3, line 5 is false, as it vastly
understates Def`endants’ monthly expenses

134. Plaintif`f`alleges that Dkt. No. 1_. page 8, Part 7, line 5 is false, as Defendant’s

liabilities were mostly debts originating from business loans and not consumer debts

ADVERSARY COMPLAINT - 18

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 21 Of 25

135. Plaintiff further alleges that Defendants intentionally misrepresented their debt to
prevent discovery of Randy’s four revoked Corporations (NCARE, RMH, HGl and RTl).

136. Plaintiff alleges that Dkt. No. l, page 10, Part 2, line 3 is false, as Defendants own
one or more automobiles currently titled to a third Party.

137. Plaintiffalleges that Dkt. No. 1. page 10, Part 3, line 6 is false, as the value of
Defendants’ household furnishings is worth more than $ 3,000.

138. Plaintiff alleges that Dkt. No. 1, pages 10/1 l, Part 3, line 7 is false, as the value of
Defendants’ electronics is worth more than $ 300.

139. Plaintiff alleges that Dkt. No. l, page l 1. Part 3, line 12 is false, as the value of
Defendants’ jewelry is worth more than $ 500.

140. Plaintiff alleges that Dkt. No. l, page 12, Part 4. line 17 is false. and that
Def`endants have undisclosed bank accounts not listed on their Bankruptcy Petition.

141. Plaintiff alleges that Dkt. No. 1, page 12, Part 4. line 25 is false, and that
Defendants are the administrators de-facto Trustees, and beneficiaries of the Elkins Trust and
Hickman Trust.

142. Plaintiffalleges that Dkt. No. 1, page 13, Part 4. line 30 is false, and that
Defendants are owed money by third parties

143. Plaintiff alleges that Dkt. No. l, page 13, Part 4, line 32 is false, and that
Def`endants are the beneficiaries of the Elkins Trust and Hickman Trust.

144. Plaintiff further alleges that Defendants have received hundreds of thousands of
dollars in distributions from the Elkins Trust and Hickman Trust, and deliberately falsified their

bankruptcy petition.

ADVERSARY COMPLAINT - l 9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 22 Of 25

145. Plaintiff alleges that Dkt. No. 1, page 13, Part 4, line 33 is false, and that
Defendants have no legal claims against Gregory Kelly (Plaintiff).

146. Plaintiff further alleges that Dkt. No. l, page 13, Part 4, line 33 mentions Plaintif`f’s
name purely for the purposes of intimidation and harassment

147. Plaintiff alleges that Dkt. No. 1, page 13, Part 4, lines 35 and 36 are false, and that
Defendants have not listed all of their assets

148. Plaintiffalleges that Dkt. No. l. page 14, Part 5, lines 37, 38. 39, 40, 41, 42, 43, 44,
and 45 are false, and that Defendants have undisclosed assets from NCARE, RMH, HGl, and
RTI.

149. Plaintiff further alleges that NCARE, RMH, HGI_ and RTI have not been
permanently revoked by the State of`Nevada, have never filed final tax returns and should have
been properly disclosed in Defendants’ Bankruptcy Petition as assets

150. Plaintiff alleges that Dkt. No. 1, page 15, Part 8. lines 56, 57, 58. 59, 61, 62, and 63
are false, and that Defendants have not disclosed all of their assets

151. Plaintiffalleges that Dkt. No. l, pages 16 and 17 (Schedule C) are false with respect
to Defendants` alleged possessions bank accounts and Claims against Plaintiff on line 2.

152. Plaintiff alleges that Dkt. No. l, page 22, Part 2, line 4.8 is false. and that the
correct amount owed to Gregory Kelly. (via docketed judgment) is $49,385.25.

153. Plaintiff alleges that Dkt. No. 1, page 22, Part 4, lines 6i and 6j are false, and that
the Defendants owe significantly more money than listed on their petition.

154. Plaintiff alleges that Dkt. No. 1_. page 24, line 2 is false, as Defendants clearly lived

in a Community Property State at the time of filing their petition, and for many years earlier.

ADVERSARY COMPLAINT - 20

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 23 Of 25

155. Plaintiff alleges that Dkt. No. 'l, pages 27 - 28, (Schedule J) is false, and that
Defendants have significantly higher monthly expenses than listed in their petition.

156. Plaintiff alleges that Dkt. No. 1, page 31, Part 3, line 6 is false, as Defendants’ debts
were primarily business debts and not consumer debts

157. Plaintiff further alleges that Dkt. No. l. page 31, Part 3, line 6 is false, because
Defendants or a third party working on their behalf, paid more than $ 600 to attorney Bruce D.
Jaques and Move 4 Less Storage in Nevada within 90 days of filing their bankruptcy petition.

158. Plaintiff further alleges that Defendants have refused to provide documentation of
these transactions to Plaintiff, despite Court Ordered Subpoenas.

159. Plaintiff alleges that Dkt. No. l, page 32, Part 5, line 13 is false, and that
Defendants have gifted assets of`$ 600 or more within two years of filing bankruptcy

160. Plaintiff alleges that Dkt. No. 1, page 33, Part 7, line 16 is false, as Defendants paid
1|`>` 15,000 to the Dias Law Group in April of 201 8 for services related to their 2017 Nevada
Bankruptcy.

161. Plaintiff alleges that Dkt. No. 1, page 33, Part 7. line 17 is false, as Defendants paid
thousands of dollars to attorney Bruce D. Jaques in 2018 to negotiate a $49,385.25 Confession of
Judgment to Plaintiff in Clark County District Court Case No. A-18-779920-C.

162. Plaintiff further alleges that Defendants claimed to have the ability to pay this
Judgment by October 10, 2018, which is in stark contrast to their instant bankruptcy petition.

163. Plaintiff alleges that Dkt. No. 1, page 33, Part 7, line 18 is false, as Defendants have

transferred property to Coradell and Rory within 2 years of filing bankruptcy

ADVERSARY COMPLAINT - 21

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/1 Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 24 Of 25

164. Plaintiff alleges that Dkt. No. l, page 34, Part 7, line 19 is false, as Defendants have
transferred OVer TWO l\/[lLLION, NINE HUNDRED THOUSAND DOLLARS ($2,900,000) to
the Elkins Trust within 10 years of filing bankruptcy

165. Plaintif`f`alleges that Dkt. No. 1, page 34, Part 8, line 21 is false, and that
Defendants have undisclosed safe deposit boxes being held in the name of third parties or trusts

166. Plaintiff alleges that Dkt. No. 1, page 35, Part 1 1, line 27 is false, and that
Defendants should have listed NCARE, Rl\/lH, and HGl` in addition to RT`I.

SIXTH CAUSE O`F ACTION
(Declaratory Relief Under 28 U.S.C. § 2201, et seq.)

167. Plaintiff repeats and re-alleges Paragraphs 1-166, as fully incorporated herein.

168. As properly alleged in Paragraphs 1-166, Defendants are not entitled to a Chapter 7
discharge of any debts and certainly not entitled to discharge the debt to Plaintiff under l 1
U.S.C. §523 (a)(2)(A) and (B).

169. Defendants dispute these contentions despite the overwhelming evidence against
them.

170. Plaintiff is entitled to a declaratory judgment against Defendants under 28 U.S.C. §

2201, et seq., finding, concluding, and adjudging that Plaintiff is entitled to all prayers for reliel".

V. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays for judgment as f`ollows:
1. With respect to the First Cause of Action, an Order that Defendants` indebtedness to

Plaintiff, in the amount of $300,000 constitutes a non-dischargeable debt pursuant to 1 1 U.S.C.

§523 (a)(l)(A)

ADVERSARY COMPLAINT - 22

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90030-|\/||\/| Filed 03/07/19 Entered 03/07/19 15241:00 DOC 1 PQ. 25 Of 25

2. With respect to the Second Cause of Action, an Order that Defendants` indebtedness
to Plaintiff, in the amount of$300,000 constitutes a non-dischargeable debt pursuant to 11
U.S.C. §523 (a)(2)(B).

3. With respect to the Third Cause ofAction, an Order that Defendants’ bankruptcy is
non-dischargeable pursuant to ll U.S.C. §727 (a)(2)(A).

4. With respect to the Fourth Cause of Action, an Order that Defendants` bankruptcy is
non-dischargeable pursuant to l 1 U.S.C. §727 (a)(3).

5. With respect to the Fifth Cause ofAction, an Order that `Def`endants’ bankruptcy is
non-dischargeable pursuant to 1 l U.S.C. §727 (a)(4)(A).

6. With respect to the Sixth Cause ofAction, an Order entering judgment for Plaintiff
and granting declaratory relief under 28 U.S.C. § 2201 , et seq., including, without limitation. that
PlaintifPs $300_,000 Claim is non-dischargeable

7. An Order granting reasonable attorney fees costs expenses and any other equitable

relief that the Court deems just and proper.

Dated this 5th day of l\/Iarch, 2019.

 

PREPARED AND SUBMITTED
BY:

Gregory Kelly

PO. Box 7132

Tempe, AZ 85281
(480) 799-9218
In Proper Person

ADVERSARY COMPLAINT - 23

 

